FILED
                                                                                  April 14, 2022
                                                                                EDYTHE NASH GAISER, CLERK

                               STATE OF WEST VIRGINIA                           SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                             SUPREME COURT OF APPEALS


In re D.B., J.B., and P.B.

No. 21-0812 (Kanawha County 20-JA-410, 20-JA-411, and 21-JA-311)



                               MEMORANDUM DECISION


        Petitioner Mother B.B., by counsel Edward L. Bullman, appeals the Circuit Court of
Kanawha County’s September 13, 2021, order terminating her parental rights to D.B., J.B., and
P.B. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by counsel
Patrick Morrisey and Brittany N. Ryers-Hindbaugh, filed a response in support of the circuit
court’s order. The guardian ad litem, Jennifer N. Taylor, filed a response on behalf of the children
in support of the circuit court’s order. On appeal, petitioner argues that the circuit court erred in
terminating her parental rights without affording her additional time under an improvement period
to correct the issues of abuse and neglect.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In August of 2020, the DHHR filed a petition alleging that petitioner abused and neglected
D.B. and J.B. According to the DHHR, petitioner had a substance abuse problem and left the
children with inappropriate caretakers. Petitioner permitted J.B. to reside with the child’s maternal
grandmother. When observing the maternal grandmother’s home, the DHHR worker found
“roaches crawling on the ceiling, every wall, the floor, and on all of the belongings in the
apartment.” Additionally, J.B. displayed signs of cockroach bites and was “very unclean.” As for
D.B., the DHHR alleged that the child was permitted to stay in the custody of a caretaker with a
substantiated history of drug abuse and inadequate housing, as the home had previously been found

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
to be “a dirty, unsafe environment with trash and bugs crawling throughout the house.” During the
DHHR’s investigation, petitioner admitted to abusing heroin and having recently overdosed. The
DHHR also alleged that petitioner had a history of referrals, including a referral upon J.B.’s birth
due to the child being born drug-exposed. Based on these facts, the DHHR alleged that petitioner
abused and neglected the children.

        Following the petition’s filing, petitioner waived her right to a preliminary hearing. At that
time, the court ordered petitioner to submit to drug screens and permitted petitioner to participate
in visitation with the children upon producing clean drug screens. The court also ordered that
petitioner would receive services to address her mental health issues.

        In October of 2020, petitioner stipulated to the allegations against her, including that she
abused substances and failed to provide the children with proper care. The court accepted the
stipulation and adjudicated petitioner of abusing and neglecting the children. At that time,
petitioner moved for a post-adjudicatory improvement period, but the court held the motion in
abeyance until a hearing in December of 2020. At that point, petitioner had been compliant with
services and was participating in a medication-assisted substance abuse treatment program. Based
on these facts, the DHHR recommended that the court grant petitioner’s motion. Ultimately, the
court granted petitioner a post-adjudicatory improvement period.

        According to a court summary from January of 2021, petitioner informed the DHHR that
she remained in a relationship with D.B.’s father, despite a recent episode of domestic violence
between the two. The court summary also raised concerns over petitioner’s lack of progress,
including the fact that her provider was unable to contact her on multiple occasions and her
continued lack of employment and suitable housing. In March of 2021, the DHHR recommended
that the improvement period continue, with the requirement that petitioner obtain housing and
employment. The court permitted petitioner’s improvement period to continue, but directed that
petitioner obtain employment.

        Thereafter, petitioner gave birth to P.B., and the DHHR filed an amended petition in regard
to that child in May of 2021. According to the DHHR, P.B. was admitted to the NICU upon birth
because of severe health issues, and petitioner tested positive for Suboxone upon admission as a
result of her continued participation in medication-assisted treatment. The following month, the
DHHR recommended termination of petitioner’s parental rights. According to the DHHR,
employment and housing had been requirements of petitioner’s case plan since August of 2020.
Despite this requirement, petitioner had been evicted from her residence and was currently living
in a motel with her mother, who was previously found to be an inappropriate caregiver and from
whose home J.B. was initially removed. The DHHR also introduced evidence that petitioner had
been compliant with services until May of 2021, at which time her provider was unable to locate
her. The DHHR noted, however, that petitioner reinitiated contact prior to the hearing. The DHHR
also indicated that petitioner’s visits with the children had been suspended because she “brought
bugs into the visits, resulting in the children returning to their foster homes covered in bugs and
bites.” Additionally, the DHHR reported that the result of petitioner’s psychological evaluation
was a “poor” prognosis, given her “lack of responsibility, housing, history of drug use, and
unemployment.” Petitioner testified to her ongoing substance abuse treatment and explained that
her housing issue was compounded by a balance she owed on her prior residence. Petitioner

                                                  2
indicated that she was employed at the time and was working to have her balance paid off so she
could be approved for public housing. Petitioner requested that the court grant her additional time
to correct the issues of abuse and neglect. Ultimately, the court permitted petitioner’s improvement
period to continue. The court also adjudicated petitioner as an abusing parent in regard to the
amended petition addressing P.B.

        In August of 2021, the court held a dispositional hearing, during which a DHHR worker
requested the termination of petitioner’s parental rights because of her failure to fully comply with
services, obtain any benefit from the services, or demonstrate any motivation to improve the
conditions of abuse and neglect. The witness elaborated that petitioner avoided her service
providers, resulting in her inconsistent participation. According to the DHHR employee, petitioner
failed to meet the requirements of her improvement period, despite it having been ongoing since
December of 2020. The witness also testified that petitioner still did not have suitable housing and
failed to provide the DHHR with proof of employment. Further, the witness explained that
petitioner would often discuss the case with the children and “blamed the provider for her failures.”
The DHHR employee testified that she saw no significant progress from petitioner.

        One of petitioner’s service providers testified that petitioner was initially compliant, “but
then quit.” According to the provider, petitioner failed to appear for scheduled services and
provided various excuses. The provider testified that she offered to help petitioner obtain
placement in a homeless shelter, but petitioner refused the assistance. The provider stressed that
petitioner was required to obtain appropriate housing, but had been evicted from the motels where
she stayed. The provider also explained that petitioner did not benefit from classes because she did
not apply the lessons to her life.

        Petitioner testified and indicated that she voluntarily quit her job three weeks prior to the
hearing. Petitioner also testified that she applied for public housing and was on a waiting list.
Petitioner further denied having avoided her providers, but did blame one provider for her own
failures.

        Ultimately, the court found that the evidence established that petitioner was unwilling or
unable to provide adequately for the children. Specifically, the court found that petitioner failed to
cooperate with the DHHR and the services offered, failed to obtain housing or employment, did
not benefit from services, and failed to take responsibility for her actions. The court also found
that petitioner’s testimony, including her claims of attempting to comply with services and obtain
housing and employment, was not credible. The court then found that there was no reasonable
likelihood that petitioner could substantially correct the conditions of abuse and neglect and that
termination of her parental rights was necessary for the children’s welfare. As such, the court
terminated petitioner’s parental rights. 2 It is from the dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:



       2
        The fathers’ parental rights were also terminated below. The permanency plan for the
children is adoption in their current foster homes.


                                                  3
               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that it was error to terminate her parental rights because she
corrected her substance abuse problem and simply needed additional time to remedy other issues,
such as her lack of housing and employment. The main focus of petitioner’s argument is that she
should have been entitled to “additional time in [a post-]dispositional improvement period after
she demonstrated her ability to comply [with] and successfully complete the terms and conditions
of an improvement period.” However, petitioner has failed to establish that she filed a written
motion for a post-dispositional improvement period, a prerequisite for entitlement to the same. As
this Court recently held, “[a] circuit court may not grant a[n] . . . improvement period under W.
Va. Code § 49-4-610 . . . unless the respondent to the abuse and neglect petition files a written
motion requesting the improvement period.” Syl. Pt. 5, State ex rel. P.G.-1 v. Wilson, -- W. Va. --
, -- S.E.2d --, 2021 WL 5355634 (2021). Indeed, West Virginia Code § 49-4-610(3), governing
post-dispositional improvement periods, requires a parent to file a written motion in order to obtain
an improvement period. As petitioner has failed to cite to the record to show that she moved for a
post-dispositional improvement period, in violation of Rule 10(c)(7) of the Rules of Appellate
Procedure, she cannot be entitled to relief in this regard.

        The remainder of petitioner’s argument before this Court can be resolved on the undisputed
fact that she had not corrected the conditions of abuse and neglect at the time of disposition and
was not reasonably likely to correct the conditions in the near future. On appeal, petitioner asserts
that she successfully complied with services and “demonstrated that she could solve the biggest
issue, her substance abuse problem.” This argument, however, ignores several key pieces of
evidence and findings from the proceeding below.

        The first is that the record shows that petitioner was not fully compliant with services and,
in fact, ceased her compliance as the proceedings progressed. As early as January of 2021, the
DHHR expressed concern over a service provider’s inability to contact petitioner. Further, at a
hearing in June of 2021, the DHHR indicated that petitioner’s compliance ceased in May of 2021,
at which point the DHHR was unable to locate petitioner for a period. By the dispositional hearing
in August of 2021, the DHHR presented evidence that petitioner avoided her service providers and
failed to obtain any benefit from the services she did participate in. In the words of the provider,



                                                  4
petitioner simply “quit” during the improvement period. As such, we refuse to accept petitioner’s
assertion that she complied with the services offered below.

        It is also important to note that petitioner’s refusal to accept responsibility for her abusive
and neglectful conduct ultimately resulted in making those issues untreatable. In re Timber M.,
231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (“Failure to acknowledge the existence of the
problem . . . results in making the problem untreatable . . . .”). As set forth above, the court found
that petitioner failed to take responsibility for her actions, as evidenced by testimony that petitioner
refused to acknowledge these conditions and blamed a provider for her shortcomings. Instead of
applying the lessons she learned during her services, petitioner chose to blame others, thereby
demonstrating her inability to correct the conditions of abuse and neglect through rehabilitative
services. These facts completely undermine petitioner’s assertion on appeal that she simply needed
additional time to correct the conditions of abuse and neglect.

        In support of her lone assignment of error, petitioner repeatedly stresses her participation
in substance abuse treatment and her negative screens during the proceedings. While laudable, this
was insufficient to entitle her to reunification with the children. In fact, the record is clear that
substance abuse was not the only issue petitioner needed to correct. Instead, it was also the
conditions of inappropriate housing that she subjected the children to prior to removal and failed
to mitigate in any regard during the proceedings. While it may be true that petitioner decided to
subject the children to these conditions because of her substance abuse, the fact remains that the
condition of abuse and neglect that most impacted the children was their presence in inappropriate
homes. Not only did petitioner fail to address this issue, but she moved into a motel with her mother
at one point, despite the fact that it was her mother’s home from which J.B. was initially removed.
Petitioner’s willingness to live with an individual who subjected J.B. to such conditions only
underscores her inability to benefit from services, her testimony that she recognized her mother
was an inappropriate caregiver notwithstanding.

        Further, the record shows that petitioner’s situation was not one of a simple financial
inability to afford appropriate housing, but rather a willful refusal to accept assistance from the
DHHR. A provider testified that she attempted to secure petitioner placement in a shelter, but that
petitioner refused. Further, the provider testified that petitioner refused to identify the individual
with whom she was residing. As such, it is clear that petitioner did not fully cooperate with the
DHHR in an attempt to remedy this issue. Petitioner also makes much of the fact that she attempted
to obtain employment and claims that her pregnancy with P.B. hampered her opportunities, while
ignoring the fact that she ultimately admitted to voluntarily quitting her job shortly before the
dispositional hearing. Contrary to petitioner’s assertion that she was “doing what she could under
the circumstances,” the record shows that petitioner was unwilling to take steps to correct these
issues. Petitioner’s arguments on appeal reject the reality of the evidence, which demonstrated that
she made no real progress in her services and was unlikely to remedy the conditions of abuse and
neglect in the near future.

       Ultimately, the circuit court found that there was no reasonable likelihood that petitioner
could substantially correct the conditions of abuse and neglect in the near future and that
termination of her parental rights was necessary to protect the children, the two findings necessary



                                                   5
to terminate parental rights according to West Virginia Code § 49-4-604(c)(6). As set forth above,
the evidence overwhelmingly supports these determinations. Further, we have held as follows:

               “[C]ourts are not required to exhaust every speculative possibility of
       parental improvement . . . where it appears that the welfare of the child will be
       seriously threatened, and this is particularly applicable to children under the age of
       three years who are more susceptible to illness, need consistent close interaction
       with fully committed adults, and are likely to have their emotional and physical
       development retarded by numerous placements.” Syl. Pt. 1, in part, In re R.J.M.,
       164 W.Va. 496, 266 S.E.2d 114 (1980).

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 4. As such, we find no error in the termination
of petitioner’s parental rights.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 13, 2021, order is hereby affirmed.


                                                                                            Affirmed.

ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                                  6